Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Shinohara et al. (US 20080234413) as evidenced by Suzuki et al. (US 2017/0047604).
           Example 4 of the reference discloses a composition containing 100 parts of polyoxymethylene, 1.80 parts of “L-2“ masterbatch which is a 50:50 mixture of silicone and LDPE (see paragraphs 60-64 for discussion of the materials of example 4) and 2.25 parts of “L-3” in which 40 parts silicone is grafted to 60 parts polyethylene resin and having an 85% “grafting ratio”. Note Suzuki et al. (US 2017/0047604) at paragraph 82 for the definition of “grafting ratio”. In the present case W0 is the weight of the silicone 
L2   0.9 parts non grafted silicone
        0.9 parts LDPE
L3    1.67 parts grafted silicone
         0.59 LDPE

Applicant's arguments filed 8-20-21 have been fully considered but they are not persuasive. The Office substantially agrees with applicants arguments up until the last two paragraphs on page 5. In applicants remarks therein applicants state that -- Since Example 4 of Shinohara et al. ‘413 contains 2.25 parts of L-3, the composition of Example 4 contains 2.25 parts of (B1) a polyolefin resin grafted with a silicone compound.--. However, grafting processes are never 100% efficient and the material which is grafted to the substrate is always only partially bound to the substrate (the substrate in the present case being silicone). In the present case 100% of the silicone is present as a graft. However the polyolefin is only partially grafted onto the silicone. As set out in the above rejection, note Suzuki et al. (US 2017/0047604) at paragraph 82 for 0 is the weight of the silicone present before grafting (40 parts) and the grafting ratio is 85%. Hence the weight of the graft copolymer in L3 is W1 in the equation which is 74%. =1.67 parts (i.e. 2.25x0.74) and the number of parts of polyolefin in L3 is 2.25-1.67=.59. The amount of LDPE in L2 is 0.9 parts and 0.9 parts of non-grafted silicone are also present in L2. Therefore the total amount of polyolefin in the composition is 0.9+0.59=1.49 as in applicants “C” component and the total amount of non grafted silicone is 0.9 and the ratio of polyolefin silicone graft/non grafted silicone 1.67/0.9=65/35. Set out below are the amounts of each component in L2 and L3.
L2   0.9 parts non grafted silicone
        0.9 parts LDPE
L3    1.67 parts grafted silicone
         0.59 LDPE
           On page 6 applicants appear to request an interview. If so applicants may contact the examiner to set up a time for such an interview.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
8-26-21